           Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 1 of 25




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT

 JAMES EHLERS, on behalf of himself and all          )
 others similarly situated,                          )
                                                     )
            Plaintiff,                               )
                                                     )
 v.                                                  )    Case No. 2:19-cv-194-cr
                                                     )
 BEN & JERRY’S HOMEMADE INC., and                    )
 CONOPCO, INC., d/b/a UNILEVER UNITED                )
 STATES,                                             )
                                                     )
            Defendants.                              )

      DEFENDANTS BEN & JERRY’S HOMEMADE, INC.’S AND CONOPCO, INC.’S
            MOTION TO DISMISS PURSUANT TO F.R.C.P. 12(b)(6) AND
                  INCORPORATED MEMORANDUM OF LAW

       Defendants Ben & Jerry’s Homemade, Inc. and Conopco, Inc. d/b/a “Unilever” (collectively,

“Ben & Jerry’s”), by and through counsel, hereby move to dismiss the complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim. In support, Ben & Jerry’s submits the

following memorandum of law and supporting declaration.

       How happy is a cow?

       What should be the first line of a riddle is now the major premise of a lawsuit. According

to James Ehlers, he bought Ben & Jerry’s ice cream because he believed it was made from dairy

products that came “exclusively” from “happy cows.” He cites, among other “representations,”

label depictions of “green fields, blue skies, and cartoon depictions of happy animals,” including

a cartoon cow that is quoted on the back of the carton. That cow (which has no discernible

expression at all) does say that Ben & Jerry’s uses, among other ingredients, “milk & cream from

happy cows,” but doesn’t use the word “exclusively.” Ehlers points out, however, that the cow

directed him to Ben & Jerry’s website if he wanted to learn more about the company’s sources,
           Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 2 of 25




and he alleges that the website then led him to believe that all the dairy Ben & Jerry’s uses is

exclusively “sourced from ‘happy cows’” on special farms.

       But the website also does not make this claim. It contains dozens of links that provide

information on Ben & Jerry’s social and environmental programs, including its “Caring Dairy”

program, which is designed to encourage dairies to use more humane practices by offering

premiums to dairies that qualify. But the website explains that this program is voluntary and

identifies the number of participating farms. It also explains the program’s impact by pointing out

that the dairy output of the farms enrolled in it is now equal to Ben & Jerry’s total dairy

requirements, which is very different from a promise that every ounce of dairy in every pint

necessarily came from a Caring Dairy. In other words, to the extent a reasonable consumer bought

Ben & Jerry’s ice cream because he wanted to support the humane treatment of cows, he got

exactly what he paid for. Ehlers’ complaint should be dismissed for four reasons.

       First, the statement that Ben & Jerry’s uses milk & cream “from happy cows” does not

mislead consumers. As an initial matter, “happy cows” is non-actionable puffery because it is a

statement of opinion, not a statement of fact. Happiness cannot be measured objectively, and

Ehlers could not take a cow’s deposition to ask how it feels. (Rule 30 applies only to “persons.”)

To the extent he is alleging (by incorporating the website) that “from happy cows” means

“exclusively from farms enrolled in the Caring Dairy program,” no reasonable consumer could

interpret the website to be saying this. Moreover, the carton label does not refer to the Caring Dairy

program, nor does the web address on back of the carton even link to the pages of the website

relating to the Caring Dairy program.

       Second, Ehlers has not plausibly alleged why the challenged statements about the program

would be material to reasonable consumers—even assuming the truth of the unsupported



                                                  2
           Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 3 of 25




allegation that consumers are “socially and environmentally conscious” and focused on humane

cow treatment—when the Caring Dairy program does in fact encourage humane treatment whether

or not all of the dairy in the ice cream comes from Caring Dairy farms.

       Third, the warranty and unjust-enrichment claims fail for similar reasons.

       Finally, Ehlers lacks standing to seek injunctive relief because he has not alleged facts

supporting an immediate threat of future injury. He now knows that not all the dairy in Ben &

Jerry’s products comes from Caring Dairy farms, and in any event, the phrase “happy cows” has

already been removed from the packaging. The cartoon cows remain, but as noted above, they did

not look happy to begin with.

                      SUMMARY OF PLAINTIFF’S ALLEGATIONS

       Plaintiff James Ehlers alleges that Ben & Jerry’s misleads consumers into believing that

Ben & Jerry’s ice cream products are “made with milk and cream sourced exclusively from ‘happy

cows’ on Vermont dairies that participate in a special, humane ‘Caring Dairy’ program,” when

most of the milk and cream actually comes from “factory-style, mass-production dairy operations.”

(Compl. ¶¶ 7-8.) Plaintiff alleges that consumers who buy Ben & Jerry’s ice cream are “socially

and environmentally conscious” and “seek products that provide assurances regarding animal

welfare ….”1 (Id. ¶¶ 4, 21.) According to the complaint, Ben & Jerry’s alleged misrepresentations

regarding its dairy sourcing “prompt consumers to buy more Ben & Jerry’s Products,2 and to pay


1
 Plaintiff does not plead any facts showing that Ben & Jerry’s consumers nationwide hold these
views. Many consumers buy the ice cream simply because they like the taste and the flavors, not
because of the company’s position on social and environmental issues.
2
  The allegation that the challenged statements prompt additional purchases suggests that Plaintiff
and the putative class members were already buying Ben & Jerry’s ice cream for reasons other
than representations regarding animal welfare. Indeed, Plaintiff states elsewhere in the complaint
that he is a “long-time purchaser of Ben & Jerry’s Products.” (Compl. ¶ 14.) Plaintiff does not
identify which of his purchases were in reliance on the challenged representations, or how the
Court could determine which putative class members relied on them, absent individual inquiries.

                                                3
           Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 4 of 25




more for them than they otherwise would.” (Id. ¶ 10.) Plaintiff alleges that he purchased eight

varieties of Ben & Jerry’s ice cream from his local Shaw’s supermarket in Colchester, Vermont.

(Id. ¶¶ 14-15.) These varieties include Phish Food, One Love, Americone Dream, Tonight Dough,

Chocolate Chip Cookie Dough, Mint Chocolate Cookie, S’Mores, and New York Super Fudge

Chunk (“the Products”). (Id. ¶ 14.)

       Plaintiff claims he purchased the Products “in reliance on the label representations and the

website to which the label directed him.” (Id. ¶ 16.) He does not state when he bought the Products,

or when he reviewed the label and website. The back of the carton includes a cartoon cow making

the statement “We source Non-GMO ingredients, Fairtrade cocoa & sugar, eggs from cage-free

hens & milk & cream from happy cows. Learn more at benjerry.com.” (Id. ¶ 25.) The carton does

not explain the meaning of “happy cows” and does not reference the “Caring Dairy” program. At

some point, Plaintiff purportedly visited www.benjerry.com and read about “happy cows” and

“Caring Dairy” farms, and watched a video about the “Caring Dairy” farms. (Id. ¶ 16.) Plaintiff

alleges that he understood these representations collectively to mean that the Products were made

with milk and cream that came exclusively from “happy cows” on “Caring Dairy” farms. (Id.)

Plaintiff apparently reached this conclusion based on one statement on a webpage (actually, one

phrase that is part of a heading on that page) that describes the standards for the Caring Dairy

program: “Basic standards for being a Caring Dairy farmer (required for all farmers).” (Id. ¶ 29.)

Plaintiff appears to be alleging that he interpreted “all farmers” to mean “all farmers that supply

dairy to Ben & Jerry’s,” rather than all farmers participating in the Caring Dairy program. (Id.)3


3
  Plaintiff also alleges that “signage” and “take-away cups” in Ben & Jerry’s retail locations
“present the Products as made with milk produced by ‘happy cows,’ featuring, among other
representations, green fields, blue skies, and cartoon depictions of happy animals.” (Compl. ¶ 25.)
Plaintiff does not identify any statement on a sign or cup that makes representations regarding the
source of the dairy, nor does he allege how reasonable consumers would infer anything about the
source of the dairy merely from a cartoon depicting “happy animals” (who, as noted, have no facial
                                                 4
           Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 5 of 25




       Plaintiff purports to bring claims for violation of the Vermont Consumer Protection Act

(“VCPA”), breach of express warranty, and unjust enrichment, and requests actual and exemplary

damages, restitution, injunctive relief, and attorney’s fees, among other things. (Id. ¶¶ 99-120,

Prayer for Relief.) He seeks to represent classes of consumers who purchased the Products during

the limitations period nationwide and in Vermont. (Id. ¶ 95.)

                                         BACKGROUND

       Ben & Jerry’s is a Vermont-based company that manufactures and markets premium ice

cream, frozen yogurt, ice cream novelties, and sorbet. Its products are distributed globally in

supermarkets, grocery stores, convenience stores, Scoop Shops, restaurants, and other venues. Ben

& Jerry’s is known by many consumers for its progressive values. The company believes that

business has a responsibility and a unique opportunity to be a powerful lever of change in the

world, and that it can bring traditional and contemporary business tools to drive systemic

progressive social change by advancing the strategies of the larger movements that deal with those

issues, such as climate justice and social equity.

         Along with its commitment to social and economic justice globally, Ben & Jerry’s has

been a leader in developing and supporting environmentally-friendly business practices. The

company believes the future of dairy farming is to build soil health that includes increased cover

crops, alternative tilling practices, rotational crops, and grazing techniques. It also believes that

high quality animal care is fundamental to the success of a farm, as is a valued labor force. With

these ideals in mind, in 2003, Ben & Jerry’s launched “Caring Dairy,” a collaborative project

working directly with dairy farmers in the Netherlands. See 2008 Social and Environmental

Assessment Report, https://www.benjerry.com/about-us/sear-reports/2008-sear-report (noting that


expressions). Plaintiff also does not state that he personally viewed any signage or cups in a Ben
& Jerry’s retail location or that they influenced his decision to purchase the ice cream.
                                                     5
           Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 6 of 25




the Caring Dairy program was in its sixth year).4 In 2009 and 2010, the company expanded the

Caring Dairy program to Vermont to include the St. Albans Cooperative Creamery, the primary

supplier of the milk and cream for Ben & Jerry’s ice cream sold in North America. See 2009 Social

and Environmental Assessment Report, https://www.benjerry.com/about-us/sear-reports/2009-

sear-report; 2010 Social and Environmental Assessment Report, https://www.benjerry.com/about-

us/sear-reports/2010-sear-report.

       The Caring Dairy program sets basic standards for animal welfare, stewarding the

environment, and farm labor. Participation in the program is voluntary and those farms that meet

the standards qualify for financial incentives. All participating farms must undergo a periodic

third-party verification by Where Food Comes From, a leading independent third-party food

verification organization, to ensure they are meeting the required standards. See Caring Dairy

Standards, https://www.benjerry.com/whats-new/2016/caring-dairy-standards. In recent years,

Ben & Jerry’s has expanded the program by offering two additional tiers with higher standards


4
   This brief contains several citations to Ben & Jerry’s website. The Court may consider
information on the website because the website (www.benjerry.com) is both incorporated into the
complaint by reference and integral to the complaint. See Tellabs, Inc. v. Makor Issues & Rights,
Ltd., 551 U.S. 308, 322 (2007) (on a 12(b)(6) motion, “courts must consider the complaint in its
entirety, as well as … documents incorporated into the complaint by reference ….”); Nicosia v.
Amazon.com, 834 F.3d 220, 230 (2d Cir. 2016) (courts may consider a document on a motion to
dismiss when “the complaint relies heavily upon its terms and effect, thereby rendering the
document integral to the complaint”) (internal quotation marks and citations omitted). Plaintiff’s
claims are based largely on statements contained on Ben & Jerry’s website; the complaint refers
to the website at least 17 times and includes a screenshot from the website. See Compl. ¶¶ 16, 23,
26, 27 & n.2, 28 n.3, 29, 30 & n.4, 31, 32 & n.6, 33, 38 n.8. The Second Circuit and other courts
have considered the content of websites on motions to dismiss. See, e.g., Derbaremdiker v.
Applebee’s Int’l, Inc., 519 F. App’x 77, 78 (2d Cir. 2013) (considering sweepstakes rules on
website referenced on receipt because the complaint referred to the rules and the district court
deemed them to be incorporated into the complaint); Knievel v. ESPN, Inc., 223 F. Supp. 2d 1173,
1176 (D. Mont. 2002) (taking into consideration the contents of the website “at the center of
Plaintiffs’ allegations” when the website was “mentioned in the complaint and copies of some of
the pictures are attached to the complaint”), aff’d, 393 F.3d 1068, 1076 (9th Cir. 2005) (“The
rationale of the ‘incorporation by reference’ doctrine applies with equal force to internet pages as
it does to printed material.”); Porras v. StubHub, Inc., 2012 WL 3835073, at *5 n.3 (N.D. Cal.
Sept. 4, 2012) (considering website screenshots attached to motion to dismiss when plaintiff
alleged in her complaint numerous statements made by defendant on its website).
                                                 6
            Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 7 of 25




and compensation (Silver and Gold) for interested farmers. Id. Caring Dairy farmers attend

workshops and report farm performance data on their social, environmental, and economic impact,

which Ben & Jerry’s gathers from the online self-assessment each participating farmer must

complete.      See      2017         Social    and      Environmental        Assessment       Report,

https://www.benjerry.com/about-us/sear-reports/2017-sear-report.        In    2018,    72    of   the

approximately 360 family farmers in the St. Albans Co-op were enrolled in Caring Dairy. That

year, Ben & Jerry’s paid nearly $3.6 million in direct premiums to farmers in the Caring Dairy

program.       See     2018          Social    and      Environmental        Assessment       Report,

https://www.benjerry.com/about-us/sear-reports/2018-sear-report.

       As explained on its website, Ben & Jerry’s has used the Caring Dairy program to drive

improvements in the dairy industry through an approach called “mass balancing.” Since 2012, the

St. Albans Co-op Caring Dairy farmers have supplied a volume of milk equivalent to what Ben &

Jerry’s uses to produce all products sold in North America, and the St. Albans Co-op and European

Caring Dairy farmers together have produced a volume of milk equivalent to Ben & Jerry’s

requirements    worldwide.     See     2012   Social   and   Environmental     Assessment     Report,

https://www.benjerry.com/about-us/sear-reports/2012-sear-report. Thus, Ben & Jerry’s accounts

for its dairy “footprint” with Caring Dairy farms. Due to logistical and other constraints, Ben &

Jerry’s is unable to ensure that all the dairy in any particular pint of its ice cream comes from cows

at a Caring Dairy farm. But mass balancing ensures that Ben & Jerry’s is able to have the same

overall impact on dairy farming practices.

       Contrary to Plaintiff’s allegations, the preceding information about the Caring Dairy

program is available on benjerry.com. As noted, Plaintiff’s claims are based principally on a single

statement on one page of the website: “Basic standards for being a Caring Dairy farmer (required



                                                  7
            Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 8 of 25




for all farmers).” (Compl. ¶ 29) (emphasis added). Plaintiff alleges he interpreted the parenthetical

phrase to mean that all farmers providing milk and cream to Ben & Jerry’s are part of the Caring

Dairy program. But the rest of that webpage and other statements on the website (such as those

above and others discussed below) would have cleared up Plaintiff’s misconception. See, e.g., Our

Caring     Dairy    Program     Is   Working       Toward     a     Sustainable   Future   for      Dairy,

https://www.benjerry.com/whats-new/2018/04/toward-sustainable-dairy                  (stating         that

“participating farms must meet the basic standards of the [Caring Dairy] program”) (emphasis

added).5 That same page further explains that farms join the Caring Dairy program “voluntarily”

and for their efforts, “receive an additional premium on top of their regular milk price”—which

necessarily means there are farms Ben & Jerry’s works with that don’t receive the “premium”

because they don’t participate. Id. As more fully explained below, the website informs consumers

how the “Caring Dairy” program works. Notwithstanding that the website fully discloses the

information Plaintiff alleges was concealed, Ben & Jerry’s revised the website statement cited in

paragraph 29 of the complaint in early 2019 to clarify that basic standards are “required for all

farmers      who      participate     in     the        program.”      Caring     Dairy         Standards,

https://www.benjerry.com/whats-new/2016/caring-dairy-standards (emphasis added).6

                                     STANDARD OF REVIEW

         A court should dismiss a complaint if it fails to set forth “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft




5
  Portions of this webpage (but not those cited in this motion) have been modified since it was
initially posted in early 2018.
6
  This lawsuit typifies the old adage “no good deed goes unpunished.” It is Ben & Jerry’s obligatory
punishment in today’s legal culture for attempting to do something environmentally good and
responsible and not immediately achieving perfection. It proves that if you cannot instantly
transform all dairy farms into fully-compliant “Caring Dairies,” it is better not to try at all.
                                                    8
           Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 9 of 25




v. Iqbal, 556 U.S. 662, 697 (2009). The pleading standard “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation,” and “more than a sheer possibility that a defendant

has acted unlawfully.” Iqbal, 556 U.S. at 678. Nor is it enough to allege facts “merely consistent

with” liability. Id. A complaint “has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. The “[f]actual allegations must be enough to raise a right to relief above a speculative

level.” Twombly, 550 U.S. at 555. Mere legal conclusions are not “facts” for Rule 8 purposes. Id.;

Iqbal, 556 U.S. at 678-79. “Plausibility … depends on a host of considerations: the full factual

picture presented by the complaint, the particular cause of action and its elements, and the

existence of alternative explanations so obvious that they render plaintiff’s inferences

unreasonable.” L–7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011). Unless the

complaint pleads sufficient facts to cross the line “from conceivable to plausible,” it must be

dismissed. Twombly, 550 U.S. at 570.

                                           ARGUMENT

I.     Plaintiff fails to state a claim under the VCPA.

       The VCPA requires Plaintiff to allege that he “contract[ed] for goods … in reliance upon

… or … sustain[ed] damages or injury as a result of … false or fraudulent representations or

practices prohibited by section 2453 ….” Glassford v. DuFresne & Assocs., P.C., 124 A.3d 822,

832-33 (Vt. 2015) (citing Vt. Stat. Ann. tit. 9, § 2461(b)). A deceptive act or practice is “(1) a

representation, practice, or omission likely to mislead; (2) that the consumer interprets reasonably

under the circumstances; and (3) with ‘material’ misleading effects, i.e., likely to affect consumers’

conduct or decision with regard to a product.” Otis-Wisher v. Fletcher Allen Health Care, Inc.,

951 F. Supp. 2d 592, 603 (D. Vt. 2013) (citation omitted). “Misrepresentations involving facts are


                                                  9
            Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 10 of 25




actionable while those involving opinions are not.” Id.; see Heath v. Palmer, 915 A.2d 1290, 1296

(Vt. 2006). Under the VCPA’s objective standard, an alleged misrepresentation must be “likely to

mislead a reasonable consumer.” Lofts Essex, LLC v. Strategis Floor and Décor Inc., 2019 VT 82,

¶ 32, --- A.3d ----; Lang McLaughry Spera Real Estate, LLC v. Hinsdale, 2011 VT 29, ¶ 34, 35

A.3d 100, 111 (“[T]he standards for consumer fraud are objective to be judged from the standard

of a reasonable consumer.”).

       Plaintiff’s claim fails partly because the phrase “happy cows” is subjective opinion and

thus non-actionable. In addition, Plaintiff has not plausibly shown that the phrase “happy cows”

and statements on Ben & Jerry’s website regarding the “Caring Dairy” program are likely to

mislead reasonable consumers, that reasonable consumers would interpret the statements as

Plaintiff did, or that the statements are material to reasonable consumers’ purchase decisions.

       A.      The cartoon cow’s quote about “happy cows” on the back of the carton is non-
               actionable opinion.

       The phrase “happy cows” on the back of the carton is not actionable because it is a

statement of opinion, not a statement of fact. The back panel of the carton contains a cartoon cow

with a callout above the cow indicating that the cow is saying: “We source … milk & cream from

happy cows.” (Compl. ¶ 25.) The happiness of the cows is not an “objectively verifiable” statement

of fact and therefore is not actionable under the VCPA. Heath, 915 A.2d at 1296. Whether a cow

is “happy” is a classic example of subjective opinion or puffery that is “incapable of being

substantiated or refuted.” Id. (citation and internal quotation marks omitted); see Geffner v. Coca-

Cola Co., 928 F.3d 198, 200 (2d Cir. 2019) (“the statement that Diet Coke will ‘not go to your

waist’ is so vague and non-specific a representation that, at most, it amounts to inactionable

‘puffery’”); In re Scotts EZ Seed Litig., 2013 WL 2303727, at *7 (S.D.N.Y. May 22, 2013)

(“[D]efendants’ representations that EZ Seed is ‘WaterSmart’; ‘Drought tolerant’; ‘Grows

                                                10
            Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 11 of 25




Anywhere! Guaranteed!’; Makes the Most Of Every Drop’; and ‘Grows in Tough Conditions!

Guaranteed!’ are non-actionable puffery. … [T]hese statements are generalized or vague, and thus

‘should not have been relied upon as an inducement to purchase’ EZ Seed”) (citations omitted).

Because a cow’s happiness cannot be verified, the statement on the back of the carton does not

constitute a violation of the VCPA.7

       B.      Plaintiff has not plausibly shown that the phrase “happy cows” is likely to
               mislead or that reasonable consumers would interpret the phrase the same
               way as Plaintiff.

               1.     The carton label is not misleading.

       Plaintiff has not plausibly alleged facts demonstrating that reasonable consumers are likely

to be misled by the phrase “happy cows” or that they would interpret the phrase in the same manner

as Plaintiff. Initially, the phrase “happy cows” is not misleading for the same reason it is not

actionable: it is a statement of opinion, not a statement of fact capable of verification through

objective means. See Heath, 915 A.2d at 1296. Moreover, the statement on the back of the carton,

“We source … milk & cream from happy cows,” is not misleading in context because it is part of

a more general statement about ingredients and because the statement explicitly invites consumers

to “Learn more at benjerry.com.” (Compl. ¶ 25.) A reasonable consumer would understand,

therefore, that there is more to learn about the ingredient sources and this information could be

found on the website. The complaint does not disclose this important fact until paragraph 25, where

the actual carton label is pictured. Only then is it evident that the connection Plaintiff draws

between “happy cows” and “Caring Dairy” farms in the preceding paragraphs of the complaint is



7
  Unlike most food labeling cases, where the plaintiff is challenging representations prominently
appearing on the front of the package, the statement at issue here appears in smaller type on the
back of the product, which, as has been shown with other products, only a small number of
consumers read. See, e.g., In re Clorox Consumer Litig., 301 F.R.D. 436, 444 (N.D. Cal. 2014)
(citing evidence that “only 11 percent of consumers read the back panel of cat litter packaging”).
                                                11
          Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 12 of 25




based solely on information found on the website. In short, Plaintiff does not plausibly allege that

the packaging, by itself, is misleading. Plaintiff’s claims therefore depend on whether he has

pleaded facts plausibly showing that reasonable consumers would be misled by Ben & Jerry’s

website (which assumes they visited the website before buying).

               2.      The Ben & Jerry’s website is not misleading.

       Assuming that reasonable consumers would even go to the website while standing in the

grocery store before choosing their ice cream, Plaintiff must plead facts to show that the inference

he has drawn about the sourcing of milk and cream from “happy cows” is the inference reasonable

consumers would draw if they read the back of the carton and visited the website before making

their purchase decision. The complaint does not plead sufficient facts to support that conclusion

and, accordingly, does not plausibly plead that reasonable consumers would be misled.

       Plaintiff alleges that “[u]ntil recently, and during the class period, Unilever’s Ben & Jerry’s

website—the address of which is displayed to explain the ‘happy cows’ representation—told

consumers that the ‘Caring Dairy’ program is ‘required of all farmers.’” (Compl. ¶ 29.) The

webpage Plaintiff cites does not say that, but there are other problems with Plaintiff’s reliance on

that webpage. As an initial matter, the webpage address on the back of the carton is for the website

generally (benjerry.com), not the specific webpage pictured in paragraph 29. The statement “Learn

more at benjerry.com” on the back of the carton invites consumers to explore the website generally

to see how Ben & Jerry’s makes its ice cream; it does not relate only to the sourcing of milk and

cream from “happy cows.”

       Moreover, the web address on the carton takes the consumer to the website’s homepage.

The screenshot in paragraph 29, on which Plaintiff’s claims principally rely, is not the homepage,

nor is it even a direct link from the homepage. Plaintiff does not allege how he got to this webpage,



                                                 12
            Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 13 of 25




nor does he plead facts suggesting that a substantial number of consumers who visited Ben &

Jerry’s homepage would have ended up on this same webpage, but not others. Plaintiff does not

allege how he connected “happy cows” to the Caring Dairy program in the first place—or why

other consumers, assuming they made the same connection upon exploring the website, would not

also have seen other pages on the website that provide additional information about the Caring

Dairy program. In short, Plaintiff has not alleged how his idiosyncratic “surfing” of the website

would mirror that of other consumers.

         The complaint selectively references certain pages from the website to erroneously assert

that Ben & Jerry’s misleads consumers to believe that all the milk and cream in its ice cream comes

from Caring Dairy farms.8 The website does not send that message. For example, one of the

webpages expressly states that farms join the Caring Dairy program “voluntarily” and that

“participating farms” must meet the program’s requirements. See, e.g., Our Caring Dairy Program

Is Working Toward a Sustainable Future for Dairy, https://www.benjerry.com/whats-

new/2018/04/toward-sustainable-dairy. Reasonable consumers reading this webpage would

understand that not all supplying farms are in the program. See Porras v. StubHub, Inc., 2012 WL

3835073, at *4-7 (N.D. Cal. Sept. 4, 2012) (granting motion to dismiss when website content

revealed erroneous premise of plaintiff’s misrepresentation claims); In re 100% Grated Parmesan

Cheese Mktg. and Sales Practices Litig., 275 F. Supp. 3d 910, 921-23 (N.D. Ill. 2017) (dismissing

claims at the pleading stage when consumers could determine the meaning of the vague phrase

“100% Grated Parmesan Cheese” from reading other information available to them on the label).

         In addition, one of the direct links from the homepage is to the company’s “SEAR

Reports.” “SEAR” stands for Social and Environmental Assessment Report, which is Ben &



8
    See Compl. ¶¶ 27 & n.2, 29, 30 & n.4, 32 & n.6.
                                                13
           Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 14 of 25




Jerry’s annual report to consumers on the company’s social and environmental performance. These

webpages contain exactly the type of information “socially and environmentally conscious”

consumers would be interested in and dispel any misunderstanding that all of the farms that supply

Ben & Jerry’s are part of the Caring Dairy program:

              “In 2011, we had 71 farmers enrolled in Caring Dairy from the St. Albans
               Cooperative Creamery, our primary supplier of dairy ingredients in the U.S.
               These 71 farmers produced a volume of milk equivalent to 92% of Ben &
               Jerry’s needs in 2011, and we’ll sign on more farmers in 2012 until we reach
               100%.” (2011 SEAR Report, https://www.benjerry.com/about-us/sear-
               reports/2011-sear-report);

              “In 2011, Ben & Jerry’s had 71 farmers from the St. Albans Cooperative
               Creamery enrolled in our Caring Dairy program. These 71 farmers produce
               a volume of milk equivalent to about 92% of Ben & Jerry’s needs in North
               America. Our goal is to sign on more farmers in 2012 until we reach 100%
               of our total dairy volume used in North America.” (2011 SEAR Report,
               https://www.benjerry.com/about-us/sear-reports/2011-sear-report);

              “For over two decades, we’ve been buying milk for our Vermont production
               from the St. Albans Cooperative in Vermont, made up of about 450 family
               farmers.” (2011 SEAR Report, https://www.benjerry.com/about-us/sear-
               reports/2011-sear-report);

              “In 2013, the U.S. Caring Dairy™ program included 83 farms. These farms
               alone supply more than enough of the equivalent dairy volume for all of the
               Ben & Jerry’s production in the North America. … Caring Dairy™ farmers
               in Vermont and the Netherlands produce more than enough of the
               equivalent global dairy volume that we need to make our ice cream around
               the world!” (2013 SEAR Report, https://www.benjerry.com/about-us/sear-
               reports/2013-sear-report);

              “In 2014, the US Caring Dairy™ program included 85 farms, adding 5 new
               farms … From a volume perspective, Caring Dairy™ covers our global
               production needs but our intention is to have all dairy suppliers that Ben &
               Jerry’s sources from operating under the Caring Dairy™ program in the
               not-too-distant future. However, under a mass-balancing approach, Caring
               Dairy™ farms produce the dairy volume Ben & Jerry’s needs for global
               production.” (2014 SEAR Report, https://www.benjerry.com/about-
               us/sear-reports/2014-sear-report);

              “While the total number of farms participating each year changes, there
               were 65 continuously participating farmers who completed the Metrics
               section of the assessment for all three years of Caring Dairy 2.0, from 2016

                                               14
            Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 15 of 25




               to 2018 ….” (2018 SEAR Report, https://www.benjerry.com/about-us/sear-
               reports/2018-sear-report).

       Plaintiff has not plausibly alleged why a substantial number of “socially and

environmentally conscious”9 consumers (Compl. ¶ 4)—even if they did visit Ben & Jerry’s website

before purchasing ice cream—would view the specific webpage he identifies in paragraph 29 of

the complaint, but not any of these other pages on the same website. Consumers who are as

interested in environmental and animal husbandry issues as Plaintiff alleges Ben & Jerry’s

consumers are—so much so that they purportedly would review the website before making an ice

cream purchase—would be expected to thoroughly educate themselves on how Ben & Jerry’s does

business.

       Plaintiff’s reliance on one phrase on a single page of the website is unreasonable in light

of the other information available to him on the website. An allegedly deceptive statement must

be looked upon in light of the totality of the information made available to the plaintiff. See Bober

v. Glaxo Wellcome PLC, 246 F.3d 934, 939 (7th Cir. 2001) (affirming dismissal of consumer fraud

claim when the product’s packaging together with information on the defendant’s website

“dispel[led] any tendency to deceive that the statements at issue might otherwise have had”).

       Moreover, consumers reading the webpage referenced in paragraph 29 would not be

misled; Plaintiff has taken the phrase “required of all farmers” out of context. The webpage does

not state that all farms supplying milk and cream to Ben & Jerry’s are in the Caring Dairy program.

Rather, the page discusses the standards for the Caring Dairy program, including the various tiers

of the program and the requirements farmers have to meet to obtain the compensation available at



9
  Plaintiff assumes that consumers who purchase Ben & Jerry’s ice cream are “socially and
environmentally conscious.” (Compl. ¶ 4.) He pleads no support for this conclusory allegation and
thus the Court need not accept it as true for purposes of this motion to dismiss.

                                                 15
           Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 16 of 25




each tier. (See Declaration of Walter E. Judge, Jr. (“Judge Decl.”), Ex. A.) The phrase “required

of all farmers”—as the screenshot in paragraph 29 shows—indicates that the “Basic standards” are

“required of all farmers” in the program. The remainder of the webpage, which is omitted from

the complaint, identifies the additional standards for the Silver and Gold tiers, which pertain to all

farmers “who aspire to these standards ….” Judge Decl., Ex. A. Thus, the phrase “required of all

farmers” is making a distinction between the farmers in the basic program and those in the Silver

and Gold tiers. The bottom of the webpage displays a chart showing that, as of 2016 when this

webpage was initially posted, there were 85 “participating farms” in the program. Id. Reading the

webpage in its entirety, reasonable consumers would not be misled as to the nature of the Caring

Dairy program. See Fink v. Time Warner Cable, 714 F.3d 739, 742 (2d Cir. 2013) (“[I]n

determining whether a reasonable consumer would have been misled by a particular advertisement,

context is crucial. … [T]he presence of a disclaimer or similar clarifying language may defeat a

claim of deception.”); Geffner, 928 F.3d at 200 (citing same); Davis v. Hain Celestial Group, Inc.,

297 F. Supp. 3d 327, 334 (E.D.N.Y. 2018) (The “entire mosaic [must be] viewed rather than each

tile separately.” (citations omitted)).10

        In sum, because the carton label refers consumers to the website generally, rather than a

specific page, the label and website are not misleading to reasonable consumers. By stating “Learn

more at benjerry.com” on the back of the carton, the company was inviting consumers to explore

its website. The information on that website provides a full understanding of dairy sourcing and

the Caring Dairy program.



10
   The information on Ben & Jerry’s website, which includes the clarification to this page
acknowledged in paragraph 29 of the complaint, shows that Plaintiff’s allegation in paragraph 54
that “[t]o this day, Unilever continues to conceal and suppress the true nature, identity, source, and
method of production of the Ben & Jerry’s Products” is false.

                                                 16
             Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 17 of 25




        C.      Plaintiff has not plausibly pleaded that the alleged misrepresentations are
                material to reasonable consumers, given that the website shows the Caring
                Dairy program does encourage more humane treatment.

        An alleged misrepresentation must not only be misleading to reasonable consumers, it must

be material as well, i.e., likely to have an effect on their purchasing decisions. Otis-Wisher, 951 F.

Supp. 2d at 603. Even if the Court accepts for purposes of this motion Plaintiff’s unsupported

assertions that consumers are “socially and environmentally conscious” and “willing to pay more

for products” that “provide assurances regarding animal welfare” (Compl. ¶¶ 4, 21), and Plaintiff’s

allegation that Ben & Jerry’s representations “portray to consumers an image of animal husbandry

that is more environmentally friendly and humane than regular factory-style, mass-production

dairy operations” (id. ¶ 34), Plaintiff has not plausibly alleged that the fact that not all of the milk

and cream in Ben & Jerry’s ice cream comes from Caring Dairy farms would be material to

reasonable consumers.

        Plaintiff has not pleaded any facts to suggest that consumers concerned about the humane

treatment of dairy cows would find it significant that not all of the milk and cream in Ben & Jerry’s

ice cream comes from Caring Dairy farms, when the milk output from all of the Caring Dairy

farms equals the output needed to supply Ben & Jerry’s demand. Although the company cannot

ensure that all the dairy in each pint of ice cream is from a Caring Dairy farm, through mass

balancing it is able to have the same overall impact on dairy farming practices. In short, Ben &

Jerry’s fully accounts for its dairy “footprint” with the Caring Dairy program. Plaintiff has not

plausibly alleged that reasonable consumers concerned about the treatment of cows would be likely

to alter their purchasing behavior based on the challenged representations when the Caring Dairy

program provides improved care for the same number of cows it would if the program supplied all

the milk and cream for Ben & Jerry’s.



                                                  17
          Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 18 of 25




II.    Plaintiff has not stated a claim for breach of express warranty.

       Plaintiff’s breach-of-warranty claim fails for the same reasons his consumer protection

claim fails. As relevant here, an express warranty is “(1) a statement of fact or a promise made by

the seller to the buyer relating to the goods, which ‘becomes part of the basis of the bargain’; [or]

(2) ‘[a]ny description of the goods which is made part of the basis of the bargain.’” Centrella v.

Ritz-Craft Corp. of Pennsylvania, Inc., 2017 WL 3720757, at *3 (D. Vt. June 28, 2017) (quoting

Vt. Stat. Ann. tit. 9A, § 2-313). Plaintiff alleges that Ben & Jerry’s warrantied that “the milk and

cream in the Ben & Jerry’s Products originated exclusively from ‘happy cows’ on ‘Caring Dairy’

farms ….” (Compl. ¶ 112.)

       As with the VCPA claim, “for a statement or representation to provide the basis for an

express warranty claim, it still must meet the threshold requirement of ‘be[ing] material to a

reasonable consumer.’” Solak v. Hain Celestial Group, Inc., 2018 WL 1870474, at *11 (N.D.N.Y.

Apr. 17, 2018) (citing In re ConAgra Foods, Inc., 90 F. Supp. 3d 919, 985 (C.D. Cal. 2015)). If

the representations “are insufficient as a matter of law to mislead a reasonable consumer, they

cannot be relied upon by Plaintiff[] as grounds for asserting a breach of express warranty ….”

Solak, 2018 WL 1870474, at *11.

       Plaintiff’s warranty claim fails initially because he has not plausibly alleged that the

statement on the carton, “We source … milk & cream from happy cows” is misleading to

reasonable consumers. The phrase “happy cows” is non-actionable puffery. It is a vague,

“generalized or exaggerated statement[]” that is not “objectively verifiable,” and reasonable

consumers would not interpret it as a fact-based claim upon which they could rely. Hubbard v.

Gen. Motors Corp., 1996 WL 274018, at *6 (S.D.N.Y. May 22, 1996); Heath, 915 A.2d at 1296.




                                                 18
          Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 19 of 25




Reasonable consumers know there is no way to verify whether a cow is “happy.” Certainly,

Plaintiff does not explain how he (or anyone) might try to measure this objectively.

        Plaintiff’s reliance on selected statements on Ben & Jerry’s website regarding the Caring

Dairy program as collectively constituting a “warranty” is equally flawed.11 As discussed in

section I, Plaintiff has not plausibly alleged that reasonable consumers would be misled by the

statement “Basic standards for being a Caring Dairy farmer (required for all farmers),” (Compl. ¶

29), given the full context of the statement. Moreover, Plaintiff has not shown that reasonable

consumers would even have seen the above statement—or seen it without also seeing other

clarifying information—even if they had visited the website before making a purchase. The

website contains dozens of links and numerous pages that discuss the Caring Dairy program. As

such, Plaintiff cannot show that reasonable consumers would have received the same

“affirmation[s] of fact” and thus relied on the same information as he did as “part of the basis of

the bargain.” Vt. Stat. Ann. tit. 9A, § 2-313.

       Even if the selected website statements could be construed as an express warranty, Plaintiff

has not shown that reasonable consumers who purchased Ben & Jerry’s ice cream because they

were concerned about the humane treatment of cows failed to receive the benefit of their bargain.

As stated above, Plaintiff has not pleaded facts to show that reasonable consumers purchasing the

ice cream to support the humane treatment of cows are likely to be concerned that not all the milk

and cream in the ice cream comes from cows on Caring Dairy farms, considering that these farms

produce an output equivalent to Ben & Jerry’s dairy requirements, and thus provide improved care

for the same number of cows they would if all the dairy in the ice cream came from these farms.



11
  As discussed previously, the carton label refers consumers to the entire website, not to a specific
page. Plaintiff’s complaint provides no justification for cherry-picking statements on the website
and twisting them out of context to comprise a “warranty.”
                                                 19
             Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 20 of 25




          Finally, Plaintiff’s warranty claim fails because he has not alleged that he timely notified

Ben & Jerry’s of any alleged breach of warranty. Under Vermont law, “[w]here a tender has been

accepted … the buyer must within a reasonable time after he discovers or should have discovered

any breach notify the seller of breach or be barred from any remedy.” Vt. Stat. Ann. tit. 9A, § 2-

607(3)(a). Plaintiff alleges only that he purchased several varieties of Ben & Jerry’s ice cream

“[d]uring the class period.” (Compl. ¶ 14.) There is no allegation that he contacted Ben & Jerry’s

to inform them of the alleged breach, much less when he did so. The fact that a similar lawsuit12

previously had been filed against Ben & Jerry’s did not put the company on notice of Plaintiff’s

particular claims. “As a buyer of the [ice cream] in this case, Plaintiff was required to inform

Defendant, within a reasonable time, of the alleged breach involving his own purchase.” Singleton

v. Fifth Generation, Inc., 2016 WL 406295, at *12 (N.D.N.Y. Jan. 12, 2016) (dismissing express

warranty claim for failure to plead timely notice).

          For all these reasons, Plaintiff has not stated a claim for breach of express warranty.

III.      Plaintiff has not stated a claim for unjust enrichment.

          Plaintiff has not plausibly alleged a claim for unjust enrichment either. Unjust enrichment

requires a plaintiff to plead that “‘(1) a benefit was conferred on defendant; (2) defendant accepted

the benefit; and (3) defendant retained the benefit under such circumstances that it would be

inequitable for defendant not to compensate plaintiff for its value.” Gordon v. New England

Central R.R., Inc., 2019 WL 5084160, at *10 (D. Vt. Oct. 10, 2019) (quoting Kellogg v.

Shushereba, 2013 VT 76, ¶ 31, 82 A.3d 1121, 1133 (citation omitted)). Plaintiff alleges that Ben

& Jerry’s “ha[s] been unjustly enriched through sales of Ben & Jerry’s Products at the expense of

Plaintiff” because “[u]nder the circumstances, it would be against equity and good conscience to



12
     The prior lawsuit is “similar” because it was brought by the same law firm as this action.
                                                   20
          Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 21 of 25




permit Defendants to retain the ill-gotten benefits that they received from Plaintiff Ehlers … in

light of the fact that the [Products] [he] purchased were not what Unilever purported them to be.”

(Compl. ¶¶ 119-20.) Plaintiff’s unjust-enrichment claim fails because, as with his VCPA and

warranty claims, he has not plausibly alleged facts to show that reasonable consumers would be

misled by the “happy cows” reference on the label or the information on Ben & Jerry’s website.

See Bowring v. Sapporo U.S.A., Inc., 234 F. Supp. 3d 386, 392 (E.D.N.Y. 2017) (dismissing

unjust-enrichment claim as “duplicative” because it “relies on the same facts as [plaintiff’s] other

causes of action in tort”); Elkind v. Revlon Consumer Prods. Corp., 2015 WL 2344134, at *14

(E.D.N.Y. May 14, 2015) (same); Davis, 297 F. Supp. 3d at 338 (same).

       Plaintiff’s claim also fails because “[u]njust enrichment is an equitable claim that is

unavailable where an adequate remedy at law exists.” Federal Treasury Enter. Sojuzplodoimport

v. Spirits Int’l N.V., 400 F. App’x 611, 613 (2d Cir. 2010); see Mansfield Heliflight, Inc. v.

Freestream Aircraft USA, Ltd., 2019 WL 5081061, at *2 (D. Vt. Oct. 10, 2019) (finding that unjust

enrichment “is not available” … “where it simply duplicates, or replaces, a conventional contract

or tort claim[.]” (citation omitted)). Accordingly, Plaintiff’s unjust-enrichment claim should be

dismissed.

IV.    Plaintiff is not entitled to injunctive relief.

       Plaintiff seeks an order imposing an injunction against the alleged “unlawful and deceptive

acts and practices, and requiring that Ben & Jerry’s remove and refrain from making

representations on the Products’ packaging or elsewhere that the milk and cream in the Products

originates from ‘happy cows’ on ‘Caring Dairy’ farms.” (Compl., Prayer for Relief.) A plaintiff

lacks standing to pursue injunctive relief if he is unable to establish a “real or immediate threat”

of future injury. City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983). Although past injury may


                                                21
          Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 22 of 25




establish standing to seek money damages, it does not confer standing to seek injunctive relief

“unless the plaintiff can demonstrate that she is likely to be harmed again in the future in a similar

way.” Nicosia v. Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir. 2016); Marino v. Coach, Inc., 264

F. Supp. 3d 558, 565 (S.D.N.Y. 2017) (finding that “[a] plaintiff seeking injunctive relief cannot

rely on past injury,” but “must allege a likelihood of future harm”) (citing Harty v. Simon Prop.

Grp., L.P., 428 F. App’x 69, 71 (2d Cir. 2011))). Moreover, a “named plaintiff[] in [a class] action

must [himself] have standing to seek injunctive relief.” Dodge v. Cnty. of Orange, 103 F. App’x

688, 690 (2d Cir. 2004).

       Plaintiff lacks standing to seek injunctive relief. Plaintiff alleges that he purchased more of

Ben & Jerry’s ice cream and/or paid more than he otherwise would have paid absent the alleged

misrepresentations. (Compl. ¶¶ 10, 12, 104, 107.) But he now knows that not all the milk and

cream in Ben & Jerry’s ice cream comes from Caring Dairy farms and therefore he could not be

misled again (assuming he was misled to begin with). As such, there is no real or immediate threat

of any future injury. See, e.g., Kommer v. Bayer Consumer Health, 252 F. Supp. 3d 304, 309

(S.D.N.Y. 2017), aff’d, 710 F. App’x 43 (2d Cir. 2018) (“[B]y stating that he would not have

bought the Inserts had he ‘known the truth’ about the allegedly deceptive marketing, Plaintiff

essentially concedes that he will not buy the Inserts, or be misled by Defendants’ marketing, again

in the future.”); Marino, 264 F. Supp. 3d at 565 (finding lack of standing for injunctive relief for

the same reason); Davis, 297 F. Supp. 3d at 338-39 (same); Elkind, 2015 WL 2344134, at *3

(same). Because Plaintiff lacks standing to seek injunctive relief for himself, he also cannot pursue

injunctive relief on behalf of a class. Nicosia, 834 F.3d at 239 (“A plaintiff seeking to represent a

class must personally have standing.” (citing Lewis v. Casey, 518 U.S. 343, 357 (1996))).




                                                 22
          Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 23 of 25




       There is no real or immediate threat of future injury for the additional reason that the phrase

“happy cows” was removed from the back of the carton many months ago and has or will cease to

appear on any store shelves in the near future. (See Judge Decl., Ex. B.) Ben & Jerry’s removed it

as part of a redesign of the packaging made necessary by new FDA requirements to modify the

Nutrition Facts panel on the label.13 With the challenged statement no longer on the label, there is

no threat of future injury to Plaintiff—or to any member of the classes he seeks to represent.

       Accordingly, Plaintiff lacks standing to seek injunctive relief.

                                         CONCLUSION

       For all the foregoing reasons, Ben & Jerry’s respectfully requests that the Court dismiss

Plaintiff’s Class Action Complaint.


Dated: January 13, 2020                        Respectfully submitted,

                                               DOWNS RACHLIN MARTIN PLLC

                                               By: /s/ Walter E. Judge, Jr.
                                                    Walter E. Judge, Jr.

                                               199 Main Street, P.O. Box 190
                                               Burlington, Vermont 05402-0190
                                               Telephone: 802-863-2375
                                               Facsimile: 802-862-7512
                                               wjudge@drm.com

                                               James P. Muehlberger (pro hac admission pending)
                                               SHOOK, HARDY & BACON L.L.P.
                                               2555 Grand Boulevard
                                               Kansas City, Missouri 64108
                                               Telephone: 816-474-6550
                                               Facsimile: 816-421-5547
                                               jmuehlberger@shb.com


13
    See Changes to the Nutrition Facts Label, https://www.fda.gov/food/food-labeling-
nutrition/changes-nutrition-facts-label. Manufacturers with large sales were required to switch to
the new label format no later than January 1, 2020. Ben & Jerry’s began shipping cartons with the
new labels in the summer of 2019.
                                                 23
Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 24 of 25




                            Buffy J. Mims (admitted pro hac vice)
                            SHOOK, HARDY & BACON L.L.P.
                            1800 K Street NW, Suite 1000
                            Washington, D.C. 20006
                            Telephone: 202-783-8400
                            Facsimile: 202-783-4211
                            bmims@shb.com

                            Attorneys for Defendants Ben & Jerry’s
                            Homemade, Inc., and Conopco, Inc., d/b/a
                            “Unilever”




                             24
         Case 2:19-cv-00194-cr Document 9 Filed 01/13/20 Page 25 of 25




                              CERTIFICATE OF SERVICE

       I hereby certify that on January 13, 2020, the foregoing document was served upon all
counsel of record via the Court’s electronic filing system.

                                                 /s/ Walter E. Judge, Jr.




                                            25
